McArthur, J.,
dissenting:
I am unable to concur with the views expressed and the conclusion reached by my brethren upon the second point discussed in the opinion just read by the Chief Justice. Assuredly the undertaking of bail was a contract, and one, too, which must be construed most strongly in favor of the State, and the parties signing the same must strictly comply with its terms, (Barney v. Newcolm, 9 Cush. 56; Champlain v. The People, 2 N. Y. 82.)
I am of opinion that it is not necessary, in order to create a' liability, that the crime for which a person is admitted to bail be set forth or described in the undertaking of bail *256with the same exactness as is required in an indictment or a commitment, and that it is sufficient if the same is referred to in general terms. „ (State v. Marshall, 21 Iowa, 143.)
What is the object of an undertaking of bail? Certainly not to charge a person with a crime for the purpose of entering upon an examination therefor, but simply that the sureties will secure the attendance of the party in conformity with the terms of their contract.
It is said that “ one branch of the facts necessary to constitute the cause of action is that the defendant Wells was before a magistrate charged with a crime, that an examination was had, and that he was held to answerand it is obvious that the complaint is held insufficient upon the assumption that it does not show that Wells was charged with the commission of a crime. The undertaking recites, and the complaint, following the written instrument, alleges, that Wells was held to answer “on a charge of shooting and killing James Dennis.” I am wholly satisfied that “shooting and killing” and “homicide” are convertible terms. Of course I concede that an indictment charging Wells with simply “shooting and killing James Dennis,” without other allegations of intent, malice, etc., would be insufficient. But the case in hand is not that of an indictment. Wells was before the magistrate for examination, and that officer, having sufficient cause to believe that he had shot and killed James Dennis, held him to answer and admitted him to bail.
The rules governing common law recognizances are from, analogy applicable to these statutory undertakings, and at common law it was only necessary to set out in the recognizance the kind or class, and not the particular degree of the crime for which the party was to answer. (1 Stew. and Port. 465; Simpson v. Commonwealth, 1 Dana, 523; Commonwealth v. West, Id. 165.)
I cannot appreciate the force of that reasoning which enables a surety to avoid his liability upon an undertaking, after default of the principal, upon the ground that the crime is not set out technically, when our statute itself only *257requires a brief statement of tbe nature of tbe crime to be inserted in tbe undertaking. (Crim. Code, § 267.)
Tbe contract was a voluntary contract. By it tbe sureties became tbe friendly jailers of tbe principal. It stands on its own terms, and is independent of any previous proceedings. (McCarty v. The State, 1 Blackford, 389.) I have already stated its object, and, in construing it, that object should certainly not be lost sight of. (Blossom v. Griffin, 13 N. Y. 569; Atwood v. Cobb, 16 Pick. 229.)
It seems to me that tbe whole case turns upon tbe solution of tbe question whether in using tbe words “shooting and killing,” tbe draftsman filled tbe measure of tbe statute, which provides that in an undertaking of bail tbe crime may be briefly described or generally designated. If “shooting and killing” is not a crime, if tbe words do not describe a crime generally, tbe allegation in tbe complaint predicated thereon is insufficient and tbe demurrer is well taken, otherwise not. v
I have said that “ shooting and killing” and “homicide” are convertible terms. In 1 Hawkins, Pleas of tbe Crown, cb. 8, § 2, homicide is described to be “tbe killing of a man by a man.” Wells shot and billed Dennis; therefore, Wells committed homicide. Is homicide a crime? From tbe time of Sir Michael Foster, who first collected and systematized tbe principles of tbe modern law of homicide, down to tbe present day, tbe law has been, and now is, that every billing of a human being is presumed to be unlawful. (Hawkins, vol. 1, ch. 31, § 32; Gilbert, Ev. 234; Blackstone, 4 Com. 201; Phillips, 1 Ev. ch. 10, § 2, and Greenleaf, 1 Ev. § 34.) Even Bishop (2 Cr. Law, § 616 et seq.), admits this to be tbe undoubted law. Nor are we left to the text writers alone; tbe reports are full of cases directly and emphatically in point. In State v. Anderson (2 Tenn. 6), tbe broad doctrine is laid down that homicide is presumed to be murder unless extenuating circumstances are shown. In tbe celebrated Selfridge case Cb. J. Parker told tbe jury that when a homicide is committed tbe law implies malice. In People v. McLeod (1 Hill, 377-436), it was held that “all homicide is presumed to be malicious, and, therefore, mur*258der, until the contrary appears from evidence.” In Hill v. Commonwealth (2 Gratt. 594), the law was laid down to be that every homicide was prima facie murder; so also in Choice v. The State (31 Geo. 424, 464), and Clarke v. The State (35 Geo. 75). The same rule was held in a late capital case in England. (Regina v. Maloney, 9 Cox, Cr. Ca. 6.) The presumption that all homicide is unlawful prevails in Ohio (State v. Turner, 1 Ohio St. 422, and State v. Town, Id. 75); in Mississippi (Hogue v. The State, 34 Miss. 616); in Illinois (Murphy v. The People, 37 Ill. 447); in Minnesota (The State v. Shippey, 10 Minn. 223); in Kentucky (Smith v. Commonwealth, 1 Duvall, 224); in Pennsylvania (Cathcart v. Commonwealth, 37 Penn. 108; Coin v. Drum, 58 Penn. 9). It is useless to multiply citations; even a cursory examination will show that the whole current of authorities supports the proposition.
I am aware that the force of some of the authorities cited is broken by the provision of our Criminal Code, § 519, which provides that “there shall be some other evidence of malice than the mere proof of killing to constitute murder in the first degree, unless the killing was effected in the commission or attempt to commit a felony.” In this State the mere fact of killing does not raise so strong a presumption of malice as to warrant a conviction of murder in the first degree, but it may warrant a conviction of murder in the second degree, or of manslaughter.
Eor the foregoing reasons I think the judgment of the Court below should be affirmed.